Citation Nr: 0840436	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-06 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bipolar disorder, 
also claimed as post traumatic stress disorder (PTSD), 
depression, psychosis.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to June 
1980.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The veteran provided testimony at a February 2008 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder.  

The Board notes that in February 2007 the veteran submitted a 
handwritten document as well as a statement from a private 
physician that appear to raise an 1151 claim against VA.  The 
Board directs the RO's attention to this submission to 
clarify and develop as it deems appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Of record is the veteran's March 2006 Social Security 
Administration (SSA) administrative decision awarding the 
veteran disability benefits.  The SSA administrative decision 
refers to the veteran's knee disabilities and refers to 
"mental impairments" in its findings.  No medical reports 
used in making that determination are of record however.

VA's duty to assist the veteran extends to obtaining relevant 
government records, including the underlying medical 
treatment records used in SSA determinations.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).

Further, the Board notes that within the veteran's service 
treatment records is a March 1980 evaluation by a forensic 
psychiatrist who gave the veteran a diagnosis of passive-
aggressive personality disorder.  In December 2004 a private 
psychologist issued a statement giving a diagnosis of bipolar 
II disorder, MRE depressed, severe with psychotic features 
for the veteran.  The private psychologist states that the 
veteran's condition had its onset in 1980 in service and that 
this 2004 diagnosis was equivalent to the 1980 diagnosis in 
service.  This December 2004 opinion was commented upon in a 
January 2005 note, attributed to another VA psychiatrist, 
wherein the examiner observes he saw the veteran briefly and 
that the veteran appeared to him to be very manic, and so, 
bipolar I with psychosis, and that bipolar I was not a 
personality disorder.  

Given the aforementioned contradictory medical evidence, a VA 
psychiatric examination is needed to reconcile these varied 
diagnoses, past and present, and to ascertain whether any 
disability present is etiologically related to service or any 
event of service.  See Colvin v. Derwinski, 1 Vet. App. 171, 
173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgment in resolving medical 
questions).   

Also, additional VA treatment records must be obtained.  In 
February 2007 the veteran submitted a listing of appointments 
or visits he had at the Loma Linda VAMC.  These appointments 
date from August 1993 to April 2005.  The complete documents, 
indicating the purposes of and treatments from these 
appointments are not in the claims file.  One progress note 
dated April 2002 that was in the claims file referred to the 
veteran being "seen" at the Riverside Veteran's Center.  If 
the veteran received mental health counseling at that 
facility, those records must be obtained and incorporated 
into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file a copy of any 
decision awarding the veteran benefits 
from the Social Security Administration 
and the medical evidence considered in 
reaching any such decision.  All attempts 
made should be documented and placed in 
the claims file.

	2. The AMC/RO should seek to obtain 
records regarding any mental health 
treatment or any other treatment 
information regarding the veteran from 
VAMC Loma Linda, California, for the 
time period 1993 to 2005.  The AMC/RO 
should similarly seek any treatment 
records regarding the veteran from the 
Riverside Veteran's Center, Riverside, 
California, for the time period 1990 to 
2005.  Any other pertinent treatment 
reports should also be obtained and 
placed in the claims file.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the veteran, so 
inform him and request that he obtain 
and submit it.

3.  Afford the veteran VA psychiatric 
examination.  In conjunction with the 
examination, the claims folder must be 
made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the 
report.  All indicated tests and 
studies deemed necessary should be 
conducted.  The examiner should review 
the results of any testing prior to 
completing the report.

a.  The examiner should discuss the 
nature and extent of the veteran's 
psychological disability and then 
address whether it is at least as 
likely as not (i.e., to a degree of 
probability of 50 percent or more) 
that the first clinical manifestations 
of any such disability had its onset 
during active service or is in any way 
related to any event of active 
service.

b.  The examiner should attempt to 
reconcile the December 2004 private 
psychologist's diagnosis and 
statement, that bipolar II disorder, 
MRE depressed, severe with psychotic 
features is equivalent to a 1980 
diagnosis of a personality disorder, 
with the February 2005 bipolar I 
diagnosis and the original 1980 
diagnosis and assessment of the 
veteran.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, to 
include Kent v. Nicholson, 20 Vet. App. 1 
(2006) notice, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, furnish the veteran an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations.  The 
appropriate time period within which to 
respond should be provided as well.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

